      Case 2:14-cr-00323-GAM Document 1273 Filed 04/15/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :
                                            :
      v.                                    :        CRIMINAL ACTION NO. 14-323-4
                                            :        CIVIL ACTION NO. 20-2754
BRAHEEM EDWARDS                             :


                                           ORDER

       This 15th day of April, 2021, it is hereby ORDERED that Defendant’s Motion to

Vacate under 28 U.S.C. § 2255 is DENIED. The Court declines to issue a certificate of

appealability, as Defendant has not “made a substantial showing of the denial of a

constitutional right.” 28 U.S.G. § 2253(c)(2).




                                                        /s/ Gerald Austin McHugh
                                                        United States District Judge




                                                 1
